Citation Nr: 0402059	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The record reflects that the appellant retired from active 
military service in June 1975 with more than 19 years of 
active duty.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO).  


FINDING OF FACT

A low back disorder was not present in service or for many 
years thereafter, and is not shown to be causally related to 
service or service-connected disability.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has low back disability that is 
etiologically related to his service-connected residuals of 
multiple shell fragment wounds to his buttocks, thighs, and 
left knee, in that they caused him to alter his gait, which, 
in turn, resulted in muscular disability in his lower back.  
He claims that his initial problems with back spasms began in 
the early 1970's while he was still in service.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
VA's obligations regarding the duty to assist, and imposed 
certain notification requirements on VA. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The January 2001 statement of the case and the April 2002 
supplemental statement of the case advised the appellant of 
the laws and regulations pertaining to his claim for service 
connection for a low back disorder.  These documents informed 
the appellant of the evidence of record and explained the 
reasons and bases for denial.  He was specifically informed 
that service connection for a low back disorder was being 
denied because the evidence did not show that his low back 
disability is linked to service.  The statement of the case 
and supplemental statement of the case made it clear to the 
appellant that in order to prevail on his claim, he needed to 
present medical evidence that he was disabled and that the 
condition was linked to service.  The RO sent a letter to the 
appellant dated in April 2001 that informed him of the 
provisions of the VCAA and informed him what action he needed 
to take and what action the RO would take on his claim for 
service connection for a low back disorder.  Specifically he 
was told that he needed to submit evidence showing that he 
had low back disability that was either incurred in service 
or had been caused by a service-connected disability.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

The RO obtained private medical treatment records VA 
treatment records and provided the appellant with VA 
examinations in April 2000, May 2000, and January 2002.  The 
appellant testified before a Decision Review Officer at a 
personal hearing on March 13, 2002.  There is no indication 
that there is more information or medical evidence to be 
found with respect to the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service medical records show no complaint, treatment, or 
finding of any back disability.  The appellant's May 1975 
retirement examination did not note any back complaint or 
disability.  

The evidence of record shows that the initial clinical 
manifestation of low back pain was in January 1999 when the 
appellant received VA outpatient treatment for muscle spasms.  

In April 2000, the appellant underwent a VA orthopedic 
examination.  He complained of back spasms, which he 
attributed to his shrapnel wounds, and indicated that his 
back pain was greater in the morning, but lessened with 
mobility.  It was indicated that he has a somewhat stilted 
gait when he first gets up in the morning, but it smooths out 
to a normal gait.  The examiner evaluated the appellant's 
scars from several shrapnel wounds and opined that while the 
appellant's major complaint related to back spasms, he did 
not feel the back spasms were related to the shrapnel wounds.  

A VA orthopedic examination was performed in May 2000.  The 
appellant complained of increasing pain across the upper 
lumbar area of his back and stated that he did not recall any 
new injuries or any specific incidents that triggered the 
worsening pain.  Examination revealed a normal gait, no 
evidence of any back deformity, and range of motion testing 
produced some complaints of back pain.  The examiner 
diagnosed residuals of the shrapnel wounds to the left and 
right posterior thigh, which he opined would be medically 
unlikely to be responsible for the pain the appellant 
described in the upper lumbar area.  The examiner also stated 
that on the basis of the appellant's complaint of back pain 
and the moderately decreased range of motion of the lumbar 
spine, it was his opinion that the appellant was suffering 
moderate disability in his lumbosacral spine.  

In a May 2000 medical statement, L. R. Lincoln, M.D., the 
appellant's family physician, indicated that the appellant 
had experienced chronic ambulatory difficulties secondary to 
the shell fragment wound he sustained in service to his left 
knee.  The physician opined that the appellant had developed 
back pain over the years that was due to musculo-mechanical 
imbalance from the left knee.  

VA medical records include a February 2001 outpatient record 
that noted X-ray findings of the lumbar spine of degenerative 
disc disease with mild to moderate spinal canal stenosis at 
L2-L3 through L4-L5, mild bilateral neuroforaminal narrowing 
at L5-S1, secondary to marginal osteophytes.  

At a VA orthopedic examination in January 2002, the 
appellant's history of having received multiple shell 
fragment wounds in April 1970 was noted, as was his complaint 
that the onset of his back pain had been shortly after those 
injuries.  The examiner reported that the appellant's medical 
records did not reveal any treatment directed at the low back 
area, nor other recorded symptoms coming from the low back, 
other than the symptoms in the vicinity of the soft tissue 
injuries.  It was noted that a May 15, 1970, entry in the 
appellant's service medical records indicated that he did not 
have motor nerve weakness in the left leg.  The appellant 
gave a history of treatment for his back in 1987 and also six 
years ago.  He described an onset of muscle spasms, which he 
termed charley horses, in his low back, and indicated that 
his back tended to lock up, which required around seven days 
for recovery, but that his back pain was not radiating.  

The examination in January 2002 revealed complaints of back 
pain on range of motion testing of the lumbar spine.  Heel-
walk and toe-walk was performed well, and straight-leg 
raising did not provoke back pain or create radicular pain.  
There were no sensory defects.  X-rays of the lumbar spine 
revealed spurring on the right between L2 and L3 with 
narrowing of the interspace, and narrowing of the interspace 
between L3 and L4 with posterior intraspinous encroachment of 
the canal being suggested by what appeared to be a bony 
irregularity.  The impressions were shell fragment wounds 
posterior left knee, distal left thigh, lower right buttock, 
and soft tissues; degenerative disk disease at L2-3 with 
osteophyte formation on the right; and degenerative disk 
disease at L3 and L4 with posterior spinal canal bony 
encroachment.  The examiner stated that he had carefully 
reviewed the claims file in an effort to find evidence of 
either a back injury or treatment directed at the low back 
during the appellant's military service, but that he was 
unable to find clear-cut evidence that he was treated for 
back symptoms or back trauma.  The examiner indicated that 
there were clear-cut findings of changes in the lumbar spine, 
which were objective evidence as to the source of back pain 
and possibly an element of radiculopathy on the right that 
was not accompanied by motor or sensory loss.  The examiner 
opined that current lumbar disability was not a result of 
shrapnel wounds to the left popliteal space, buttocks and 
legs.  

At a March 2003 Regional Office hearing, the appellant 
provided testimony concerning his low back pain and his 
belief that the pain had resulted from the shrapnel wounds he 
received in service.  

The appellant's service-connected disabilities include 
bilateral hearing loss, residuals of shell fragment wounds to 
both buttocks, both thighs, right shoulder, right upper 
eyelid and left popliteal space with retained metallic 
foreign body and history of peroneal and posterior tibial 
nerve damage in the left leg.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The clinical findings in this case demonstrate that the 
appellant has low back disability.  He complains of back pain 
on range of motion testing, and there is X-ray evidence of 
degenerative joint disease and degenerative disc disease in 
the lumbar spine.  However, because the evidence does not 
show that any back disability was present in service or that 
arthritis was manifested to a compensable degree within the 
first year after service, the Board finds that service 
connection for a low back disorder is not warranted on a 
direct basis or on a presumptive basis.  

The appellant submitted the medical statement from his family 
physician to support his argument that his low back 
disability is due to an altered gait caused by his service-
connected shell fragment wounds to the lower extremities.  
The family physician stated that the appellant's gunshot 
wound to the left popliteal area had caused chronic 
ambulatory difficulties, including musculo-mechanical 
imbalance, which, in turn, had resulted in the development of 
back pain over the years.  

However, examiners at three VA orthopedic examinations 
between April 2000 and January 2002 have opined that the 
appellant's low back disability is not due to the shrapnel 
wounds he sustained to his legs is service .  The April 2000 
examiner stated that the appellant's back spasms were not 
related to his shrapnel wounds.  The May 2000 examiner opined 
that the appellant's shrapnel wounds to the thighs were 
medically unlikely to be responsible for his pain in the 
upper lumbar area.  The January 2002 examiner, who stated 
that the clinically demonstrated changes in the lumbar spine 
were the source of the appellant's back pain, expressed an 
opinion that the appellant's current lumbar disability was 
not a result of his shrapnel wounds to the left popliteal 
space, buttocks and legs.  These examinations and the 
outpatient records reflect that the veteran was ambulatory 
without need of assistant devices.  The only mention of gait 
disturbance was in the April 2000 VA examination report that 
noted early morning stilted gait that "smooths out".  

The Board also notes that the January 2002 examiner, in 
arriving at his opinions, carefully reviewed the appellant's 
claims file.  This fact, the Board feels, lends more credence 
to the findings from the January 2002 orthopedic examination 
than to the May 2000 medical statement from the appellant's 
family physician, which did not reflect such review of the 
evidence or a thorough discussion of the history, findings 
and rationale for diagnoses proffered.  The lack of clinical 
evidence reflecting gait disturbance or other impact on the 
spine from service-connected sources is also significant.  
Hence, the Board finds that a clear preponderance of the 
evidence indicates that the appellant's current low back 
disability does not owe its etiology to service-connected 
shell fragment wounds to the lower extremities.  Because the 
preponderance of the evidence establishes that the appellant 
does not have a low back disability that is related to a 
service-connected disability, secondary service connection 
for a low back disability is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he has a low back 
disorder that is causally related to his service-connected 
shell fragment wounds he received in service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a low back disorder 
that is related to a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  




ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



